FILED
                              NOT FOR PUBLICATION                            SEP 14 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LEOPOLDO ALCARRAZ-ALARCON; et                     No. 11-73933
al.,
                                                  Agency Nos. A070-915-584
              Petitioners,                                    A078-112-865
                                                              A078-112-866
  v.                                                          A078-112-867

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Leopoldo Alcarraz-Alarcon, Elizabeth Alcarraz, Isabel Alcarraz and Daniel

Alcarraz, natives and citizens of Peru, petition pro se for review of the decision of

the Board of Immigration Appeals denying their application for cancellation of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and upholding the immigration judge’s denial of their request for a

continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part,

and deny in part, the petition for review.

      Lead petitioners contend that their United States citizen daughter will

experience the requisite hardship if they are forced to move to Peru, and therefore

the BIA erred in denying their application for cancellation of removal. The agency

applied the proper legal standard, and we lack jurisdiction to review the agency’s

discretionary determination that lead petitioners failed to show exceptional and

extremely unusual hardship to their United States citizen child. See 8 U.S.C. §

1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir. 2009).

      The BIA did not abuse its discretion by affirming the immigration judge’s

decision that Alcarraz-Alarcon lacked good cause for a continuance, where the

case had been continued many times over the course of seven years, and where the

new medical evidence of Elizabeth Alcarraz’s latest medical evaluation would not

have significantly added to the hardship evidence. See Ahmed v. Holder, 569 F.3d

1009, 1012 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part, DENIED in part.




                                             2                                  11-73933